L-   .   .   )      K   I   It    J"        1      V   ^

  <^^cu^tW "kigj4>ogAj!frfe i-^>v\ S+cfajj3juJ^lfoA&As.

 •^b~Crty~/SrrA /Hu AJL^l jU)j)\<-jLn JPACtaflALbu* Ouyit om

 . maj? CqujcI-UaoIqadc/ \jJ>ao (L 4,o LcnutCLAct iaaV q

 ;aJo4 (\dksASLc\ 4oWfe Du&c,, Quo f^ lp-(-/5
      TJV/) u)<y) a Cou^ri~<0/{olo^4jiad:-fyy /krf

 .LAfl.QLn>rft" £a& ungate jtj*UQrJ.




                                         LowUdipx. 75?^/

        FltEDIN       ~"
COURT OF CRIMINAI APPEALS                      RECEIVED ijM
                                         ^yW OP M Wl APPEALS
     _OCT_O.6_2015                           vsv&m
   -Abei-AcostarCfeTk                          Ab@IAeosia,Glerk
                                    COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                        EL PASO, TEXAS


                                                  §
  BILLY JOE STOFAN,
                                                                 No. 08-14-00166-CR
                                                  §
                   Appellant,
                                                                    Appeal from the
  v.
                                                  §
                                                              109th Judicial District Court
                                                  §
  THE STATE OF TEXAS,
                                                                of Crane County, Texas
                                                  §
                   Appellee.
                                                                      (TC# 1655)
                                                  §

                                          O   R   D E   R


        Appellant requests review ofthe appellate record (to include the clerk's record, reporter's
record, and any supplemental records) in Cause No. 08-14-00166-CR to prepare his petition for
review to be filed in the Court of Criminal Appeals. We therefore ORDER the Clerk of the

District Court of Crane County, Texas to forward a copy ofthe record to the prison senior
warden, Steven Sperry, Texas Department of Criminal Justice, Charles T. Terrell Unit, 1300 FM

655, Rosharon, Texas 77583 for use by the Appellant in preparation of his petition for review
under the supervision of designated custodian of records. We further ORDER that the record be

returned to the Clerk of the District Court of Crane County, no later than August 31. 2015.

       IT IS SO ORDERED THIS 29TH DAY OF JULY, 2015.

                                              YVONNE T. RODRIGUEZ, Justice